Citation Nr: 1003926	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:  The American Legion 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1985 
and from April 1987 to January 1994, including from February 
to May 1991 in the Southwest Asia theater of operations.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Veteran also initiated an appeal of the RO's June 2003 
rating decision granting service connection for left ear 
hearing loss and assigning that disability a noncompensable 
(0 percent) evaluation.  After the RO issued a statement of 
the case; however, the Veteran did not perfect his appeal by 
submitting a VA Form 9 (Appeal to Board of Veterans' Appeals) 
or any other document that could be construed as a 
substantive appeal.  The RO closed the appeal and has not 
certified this issue as being on appeal to the Board. 

The Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. 


REMAND

The Veteran alleges that he developed asthma during service 
in the Persian Gulf from February to May 1991, when he was 
exposed to oil well fires and mustard gas in Kuwait and took 
PB tablets.  He recalls having black mucous in his lungs and 
nasal secretions during that time period and since then, has 
been bothered by wheezing and breathing difficulties.

Under 38 U.S.C.A. § 5103A(d) (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim and the claims file 
contains competent evidence that the claimant has a current 
disability and indicates that the disability may be 
associated with the claimant's service.  

Given these criteria, the fact that the Veteran served in the 
Persian Gulf, has provided competent statements that he began 
to experience breathing difficulties then, and there are 
post-service treatment records showing respiratory problems 
and a diagnosis of asthma, an examination is needed.  To 
date, VA has not obtained a medical opinion addressing 
whether the Veteran's asthma is related to his service in the 
Persian Gulf, including the oil well fires and black nasal 
secretions, as alleged.  

The Board therefore REMANDS this case for the following 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for asthma.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any respiratory 
disability shown to exist, 
including, if appropriate, asthma; 

b) offer an opinion as to whether 
the disability is at least as likely 
as not related to the Veteran's 
active service, including his 
alleged exposure to oil well fires 
while in Kuwait and breathing 
difficulties he began to experience 
following the exposure; 

c) provide a rationale for the 
opinion provided with specific 
references to the record, including 
the Veteran's reports of his history 
and symptoms; and   

d) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  If the benefit sought on appeal is 
not granted, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).  


________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


